Case: 18-41101      Document: 00515159476         Page: 1    Date Filed: 10/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                               October 15, 2019
                                      No. 18-41101
                                                                                Lyle W. Cayce
                                                                                     Clerk
JILLIAN L. WHITTINGTON, individually and on behalf of all others
similarly situated,

              Plaintiff - Appellant

v.

MOBILOIL FEDERAL CREDIT UNION,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CV-482


Before HIGGINBOTHAM, DENNIS, and HO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.